Citation Nr: 1524198	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-22 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for prostate cancer.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for prostate cancer.

5. Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The issues of entitlement to service connection for prostate cancer and carpal tunnel syndrome are addressed in the REMAND portion of the decision below are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A February 2006 rating decision denied the claims of entitlement to service connection for bilateral hearing loss and prostate cancer, and the decision was not appealed.

 2. Evidence received since the February 2006 decision is new, relates to an unestablished fact necessary to grant the claims, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss and prostate cancer. 

3. Bilateral hearing loss did not have its onset in service or within one year of the Veteran's discharge from service and is not shown to be a result of disease, event, or injury in service.


CONCLUSIONS OF LAW

1. Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is both new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).
 
2. Evidence submitted to reopen the claim of entitlement to service connection for prostate cancer is both new and material; the claim is reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist 

In this decision, the Board grants the Veteran's claims to reopen previously denied claims for service connection for bilateral hearing loss and prostate cancer. Therefore, no discussion of VA's duty to notify or assist is necessary with respect to those issues.

Regarding the service connection claim for bilateral hearing loss, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in October 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied. See Mayfield, 444 F.3d at 1333. Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination. The Veteran's service treatment records, VA treatment records, disability records from the Social Security Administration (SSA), and the reports of January 2010 and May 2010 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claim. The Veteran has not identified any other outstanding records that need to be obtained for an equitable adjudication of the claim.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and history, and evaluated the Veteran. There is nothing to suggest that the clinical findings or opinion is not sufficiently grounded in the facts of the case or that either examiner reached an arbitrary conclusion. The January 2010 VA examiner did not provide an opinion as to the etiology of the Veteran's bilateral hearing loss; however, the examination is sufficient for the purpose of determining the presence of hearing loss.  Further, an adequate opinion was supplied by the May 2010 VA examiner. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4).

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. New and Material Evidence

A February 2006 rating decision denied claims of entitlement to service connection for bilateral hearing loss and prostate cancer on the basis that there was no evidence of a relationship between the current disabilities and the Veteran's military service. The Veteran did not appeal this decision. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim. Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contends that he has bilateral hearing loss as a result of noise exposure in service and prostate cancer secondary to exposure to herbicides and/or radiation exposure.  The claims were denied because the evidence did not establish a relationship between a current disability and military service, to include a finding that the Veteran was not in the Republic of Vietnam.  The evidence of record in February 2006 consisted of the Veteran's service treatment records and VA and private medical records.  Since that time, additional VA treatment notes, private treatment records, and disability records from the Social Security Administration have been received.  In addition, the Veteran submitted lay statements, including arguments at a March 2012 Informal Conference at the RO.  Among this evidence is a VA treatment record dated in April 2006 that notes the Veteran's military noise exposure in relation to his hearing loss, and information from the Veteran regarding radiation exposure while serving as a dental technician.  This evidence is new in that it was not of record in February 2006, and it is material in that it addresses the unestablished fact of a relationship to service. Thus, it raises a reasonable possibility of substantiating the claims. Accordingly, the Board finds that new and material evidence sufficient to reopen the claims of entitlement to service connection for bilateral hearing loss and prostate cancer has been received, and the claims, to this extent only, are granted.

III. Service Connection

The RO initially did not reopen the claim for service connection for bilateral hearing loss in the April 2009 rating decision.  However, the RO did de facto reopen the claim for service connection for bilateral hearing loss in the Statement of the case which adjudicated the bilateral hearing loss claim on the merits, rather than on the basis of whether new and material evidence had been submitted.  Therefore, the Board can address this claim on the merits as well.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. 
§ 3.303(a). Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability. 38 C.F.R. §§ 3.303(a), (d). 

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted. See 38 C.F.R. § 3.303(d). Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hearing loss (as an organic disease of the nervous system), to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Id. When a chronic disease identity is established in service, or within an applicable presumptive period, there is no requirement of evidentiary showing of continuity. Id. For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

Each disorder for which the Veteran seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence. 38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence"). A veteran's lay statements may be sufficient evidence in any claim for service connection.

Presumptions of service connection are not intended to limit service connection to that basis of entitlement when the evidence warrants direct service connection. 38 C.F.R. § 3.303(d). Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Id.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). In many cases, medical evidence is required to meet the requirement that the evidence be "competent." However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr, 21 Vet. App. at 309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court has held that service connection may be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss that first met VA's definition of disability after service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service treatment records are silent for any complaint, treatment, or diagnosis of hearing loss. At January 2010 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
75
55
65
LEFT
30
25
25
60
55

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 72 percent in the left ear.  Similar results were found at a May 2010 VA examination.  Thus, the Veteran has a hearing loss disability as defined by VA regulations. 

The January 2010 VA examiner did not provide an etiological opinion for the Veteran's hearing loss.  The May 2010 VA examiner observed that hearing loss was not found in service and that the first evidence of hearing loss was found at a VA audiological evaluation in June 2002, but also noted that the Veteran had an extensive history of occupational noise exposure from factories and coal mines. 
Based on these facts, the examiner opined that the current bilateral hearing loss was less likely as not caused by or the result of military noise exposure.  The Veteran has not offered any competent opinion to contradict this opinion. 

Thus, the only evidence in support of the Veteran's claim that he has bilateral hearing loss that is a result of service is his own assertions. While the Veteran is competent to speak to facts capable of lay observation, i.e. perceived hearing loss, he does not have the requisite expertise to determine the etiology of the disability. See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss. Therefore, his claim must be denied.
ORDER

New and material evidence having been received, the claim to reopen the claim of entitlement to service connection for bilateral hearing loss is granted.

New and material evidence having been received, the claim to reopen the claim of entitlement to service connection for prostate cancer is granted.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran has asserted that his prostate cancer is due to his exposure to herbicides during service, or in the alternative, to ionizing radiation while performing x-rays as a dental technician. Under the special development procedures in § 3.311(a), requires that a request be made for any available records concerning the Veteran's exposure to radiation. These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service. All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2014).

The AOJ requested information about the Veteran's radiation exposure, including a copy of a DD Form 1141 from the National Personnel Records Center (NPRC).  The response received was that the information was not a matter of record.  
However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section C (Manual) indicates that if evidence of occupational radiation exposure, such as a DD Form 1141, NAVMED 6470/10, NAVMED 6470/11, or NRC Form 5, cannot be found in the Veteran's records or obtained through a request to the NPRC, a written request for the record.is to be made to the Veteran's branch of service, in this case the Navy. No such written request was made. Further, the Veteran was not advised that no documentation of his radiation exposure was found or given the opportunity to provide details about his work as a dental technician, such as number of hours worked or x-rays taken, that could be used to request a dose estimate.  Therefore, the Board finds the claim for prostate cancer must be remanded so further action may be taken regarding the Veteran's radiation exposure.       

As for the carpal tunnel syndrome, the record reflects that the Veteran has a current diagnosis of carpal tunnel syndrome, which he associates with repetitive movements while serving as a dental technician in the military.  However, no VA examination was performed with regard to this claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the appeal must be remanded so that a VA examination may be scheduled.

Additionally, the most recent VA treatment note in the claims file is dated in May 2013. Therefore, all treatment notes dated from May 2013 to the present should be added to the claims file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Send a written request to the Navy for information regarding the Veteran's claimed radiation exposure while serving as a dental technician.  All requests and responses, positive and negative, must be documented in the claims file.

2. Advise the Veteran of the steps taken to verify his radiation exposure and ask that he submit any details regarding his work as a dental technician that may assist in estimating the dose of radiation to which he was exposed, such as hours worked, number of X-rays taken, etc.  All requests and responses, positive and negative, must be documented in the claims file.

3. Associate with the claims file all VA treatment notes for the Veteran dated from May 2013 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

4. Schedule the Veteran for the appropriate VA examination to assess the existence and etiology of his carpal tunnel syndrome. The claims file must be made available to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. All tests or studies necessary to make these determinations must be conducted. Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's carpal tunnel syndrome began in service, was caused by service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.
 
5. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims. See 38 C.F.R. 
§§ 3.158, 3.655 (2014).
 
6. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal. If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative.  Return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


